Order entered February 11, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00934-CV

                          KALEI MERRILL, Appellant

                                         V.

                    MITCHELL CURRY, ET AL., Appellees

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-01827-2019

                                     ORDER

      Before the Court is appellant’s February 10, 2022 unopposed third motion

for an extension of time to file her brief on the merits. We GRANT the motion

and extend the time to February 24, 2022. We caution appellant that further

requests for extension will be disfavored.


                                              /s/   KEN MOLBERG
                                                    JUSTICE